1 ~
                                                                      FILED
                                                                   .S. DIjT~ICT COURT
2
3                                                              SEP 2 5 2019
4
                                                        EASTERN DIVISION ~'ALiFt7Ri~~lA
                                                                              Y D~_r UN
5
6
7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
       UNITED STATES OF A1VIl~RICA,                 Case No.: S';~~_~~ _St ~1
11 ~
                        Plaintiff,                  ORDER OF DETENTION PENDING
12                                                  FURTHER REVOCATION
                 v.                                 PROCEEDINGS
13                                                 (~ED.R. CRIlVI.P. 32.1(a)(6); 18
       ~ J~N ~n~ 1~-F—W,~.                           T.S.C. § 3143(a)(1)}
14
                         Defendant.
15
16         The defendant having been arrestedua this District pursuant to a warrant
17 issued by the United States District Court for the ~a~r[~+~~.r1             District of
18                     for alleged violations) ofthe terms and conditions ofprobation
19 or supervised release; and
20         Having conducted a detention hearing pursuant to Federal Rule of Criminal
21 Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1),the Court finds that:
22 A.(~ The defendant has not met his/her burden ofestablishing by clear and
23            convincing evidence that he/she is not likely to flee ifreleased under 18
24            U.S.C. § 3142(b)or(c). This fording is based on the following:
25           (~ information in the Pretrial Services Report and Recommendation
26           (~ 'formation in the violation petition and reports)
27           (        the defendant's nonobjection to detention at this time
28           () other•


                                               1
  1          and/ or
 2 1 B.(     The defendant has not met his/her burden ofestablishing by clear and
 3           convincing evidence that he/she is not likely to pose a danger to the safety
 41          ofany other person or the community ifreleased under 18 U.S.C.
 5           § 3 2(b)or (c). This finding is based on the following:
 6          (,     information in the Pretrial Services Report and Recommendation
 7          (
            ,~         ormation in the violation petition and reports)
 8          (      the defendant's nonobjection to detention at this time
 9           O     other• .
i0
11 IT TI~REFORE IS ORDERED that the defendant be detained pending the further
12 H revocation proceedings.
13
14 Dated: ~'~ ~ l~
15                                                 ~             ~       ~ ~       ~
16
17
18
19
2Q
21
22
23
24
25
26
27
28 '~


                                             2
